Title: From George Washington to Major General Israel Putnam, 29 September 1778
From: Washington, George
To: Putnam, Israel


          
            Dear sir.
            Head Quarters Fredericksburg 29th Septr 1778.
          
          I received your letter of the 27th Inst. with that of yesterdays date.
          His Lordship Gen. Stirling who is perfectly well acqd with the Jerseys & its Militia has been dispa[t]ched there this morning, in order to condense the regular troops under Gen. Maxwel, with those who have marched from your division and the Militia wch are Assembling 
            
            
            
            to a useful point, where they can affoard cover to the country, protection to our stores at Morris Town and elsewhere, as well as to keep open, as far as possible, the communication by which we derive our supplies.
          The shew of boats on both sides of the river; with the appearance of the shipping, make it absolutely necessary for us to provide against any attempts which they may have in view on our defences on the North River. You will therefore immediately throw over to the garrison at west point, the two Brigades which remain with you—Perhaps you may find it expedient to send your baggage either towards Fish kill—or to some little distance up the Hudson, but the tents of the brigades must go along with the men—Genl Smallwood with the first Maryland Brigade is now at Fish kill Town if there is the least appearance of an Attempt on the Highlands you will call him in to your assistance. I am &c.
          
            G. W——n
          
        